On September 18,1990, the Defendant was sentenced to Count I, ten (10) years for Criminal Endangerment; Count II, five (5) years all of which shall be suspended, for Domestic Abuse. The two sentences shall be served consecutively and credit is given for 145 days time served.
On April 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Kathleen Hufstetler, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wishes to thank Kathleen Hufstetler, Legal Intern from the Montana Defender for her assistance to the defendant and to this Court.